Hill, C. J.
1. In a suit to recover damages for malicious prosecution, it is sufficient proof that a prosecution was carried on, to show that a warrant was issued, an arrest thereunder made, and a commitment for trial had. Francis v. Wood, 75 Ga. 648; Swift v. Witchard, 103 Ga. 193 (29 S. E. 762).
2. Any defect in the accusation in the trial court, or any waiver of such defect by the defendant, could not affect his right to recover damages in his suit for malicious prosecution.
.3. The advice of the State’s attorney is no defense, in a suit for malicious prosecution, unless such advice is given after a full, fair, and complete statement by the prosecutor of all the facts known to him relating to the offense. Hicks v. Brantley, 102 Ga. 264 (29 S. E. 459).
4. There was no material error of law, and the evidence fully supports the verdict. Judgment affirmed.